Citation Nr: 0905886	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
evaluated as 60 percent disabling from July 15, 2005 to 
March 30, 2007.  

2.  Entitlement to a total disability rating based on 
individual umemployability due to service-connected 
disability, from July 15, 2005 to March 30, 2007.  

3.  Entitlement to service connection for residuals of 
transmetatarsal amputation of the toes of the right foot with 
osteomyelitis, on a direct basis and as secondary to the 
service-connected residuals of a right great toe fracture of 
the distal phalanx with traumatic arthritis of the right 
foot.  

4.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, due to hospitalization in excess of 
twenty-one days.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1973 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, in an October 2005 decision, the RO 
awarded an increased evaluation from 30% to 60% (effective 
from July 15, 2005, date of receipt of claim) for bronchial 
asthma and denied service connection for residuals of 
transmetatarsal amputation of the toes of the right foot with 
osteomyelitis, on a direct basis and as secondary to the 
service-connected residuals of a right great toe fracture of 
the distal phalanx with traumatic arthritis of the right 
foot.  

By a May 2006 determination, the RO continued the 60% rating 
for bronchial asthma and the denial of service connection for 
residuals of transmetatarsal amputation of the toes of the 
right foot with osteomyelitis.  In addition, the RO denied a 
total disability rating based on individual umemployability 
(TDIU) due to service-connected disability as well as a 
temporary total rating, pursuant to 38 C.F.R. § 4.29, due to 
hospitalization in excess of twenty-one days.  

During the current appeal, and specifically by a May 2007 
rating action, the RO awarded a 100% rating, effective from 
March 31, 2007, for bronchial asthma.  As the RO acknowledged 
in that decision, the award represented only a partial grant 
of the benefits sought on appeal.  Indeed, the issue of 
entitlement to a rating greater than 60% for bronchial asthma 
from July 15, 2005 to March 30, 2007 remains on appeal.  
Also, in the supplemental statement of the case (SSOC) issued 
on the same day as the May 2007 rating action, the RO 
explained that, in light of the grant of a 100% evaluation 
for bronchial asthma for part of the appeal period (from 
March 31, 2007), the only portion of the TDIU claim that 
remained in appellate status is entitlement to such benefits 
from July 15, 2005 to March 30, 2007.  

The issues of entitlement to service connection for residuals 
of transmetatarsal amputation of the toes of the right foot 
with osteomyelitis, on a direct basis and as secondary to the 
service-connected residuals of a right great toe fracture of 
the distal phalanx with traumatic arthritis of the right foot 
and entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, due to hospitalization in excess of 
twenty-one days are addressed in the REMAND portion of the 
decision below.  These claims are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From July 15, 2005 to March 30, 2007, the 
service-connected bronchial asthma was manifested by forced 
expiratory volume in one second (FEV-1) of 29% of predicted 
value (pre-Rx) and of 33% of predicted value (post-Rx).  

2.  From July 15, 2005 to March 30, 2007, the 
service-connected bronchial asthma was totally disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a total schedular rating from July 15, 
2005 to March 30, 2007 for bronchial asthma are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602 (2008).  

2.  Entitlement to a TDIU from July 15, 2005 to March 30, 
2007 is precluded as a matter f law.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The Board has considered this legislation but finds that, 
given the favorable action taken herein with regard to the 
veteran's claim for an increased rating for his 
service-connected bronchial asthma from July 15, 2005 to 
March 30, 2007, no further discussion of the VCAA is required 
with respect to this issue.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Further, as will be discussed in the following decision with 
regard to the veteran's claim for a TDIU from July 15, 2005 
to March 30, 2007, this issue cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which stipulates that, where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the basis of a lack of legal merit or a lack of entitlement 
under the law).  Under such circumstances, the VCAA's duty to 
notify and duty to assist provisions are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) & Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000, aff'd, 
28 F.3d 1384 (Fed. Cir. 2002).  See also VAOPGCPREC 5-2004 
(June 23, 2004) (which stipulates that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Analysis

	A.  Increased Rating For Bronchial Asthma From July 15, 
2005 To March 30, 2007

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Initially, in a February 1979 decision, the RO 
granted service connection for bronchial asthma (10%, from 
December 1978).  By a May 1997 rating action, the RO awarded 
an increased evaluation of 30%, effective from October 1996, 
for this disability.  

By the currently-appealed October 2005 rating action, the RO 
granted an increased evaluation of 60% for this disorder, 
effective from July 15, 2005 (date of receipt of claim).  
During the current appeal and specifically by a May 2007 
rating action, the RO awarded a 100% evaluation for this 
disorder, effective from March 31, 2007.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In any event, in 
adjudicating the veteran's claim for an increased rating for 
bronchial asthma between July 15, 2005 and March 30, 2007, 
the Board will also consider entitlement to staged ratings to 
compensate when the disability may have been more severe than 
at other times during this time period.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).  

According to the relevant diagnostic code, evidence of FEV-1 
between 40% and 55% predicted, FEV-1/Forced Vital Capacity 
(FVC) between 40% and 55%, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids warrants a 60% rating.  38 C.F.R. 
§ 4.97, DC 6602 (2008).  A 100% rating requires evidence of 
FEV-1 less than 40% predicted, FEV-1/FVC less than 40%, more 
than one attack per week with episodes of respiratory 
failure, or the need for daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Id.  

The veteran maintains that, between July 15, 2005 and 
March 30, 2007, his bronchial asthma was of such severity as 
to warrant a total schedular rating.  In particular, he 
described wheezing as well as trouble breathing and walking 
during that time period.  See, e.g., May 2008 hearing 
transcript (T.) at 16-19.  

In this regard, the Board acknowledges that, at a September 
2005 VA respiratory examination, the veteran reported using 
two out of three inhalers daily but no steroids and 
experiencing only intermittent coughing with sputum mostly in 
the mornings.  He denied having shortness breath at rest.  
Chest X-rays showed no acute cardiopulmonary disease, and the 
examiner observed that the veteran was not in distress.  
Pulmonary function tests (PFTs) reflected FEV-1 of 54% 
predicted (pre-bronchodilator) and 43.6% predicted 
(post-bronchodilator).  

Importantly, however, the examiner, who concluded that the 
veteran's bronchial asthma was stable on medication, also 
acknowledged that his PFTs were not typical "for a stable 
asthmatic" and indeed had worsened since 2000.  Further, 
subsequent medical records reflect a continued worsening of 
the veteran's bronchial asthma.  

A November 2006 VA outpatient examination reflected fibrinous 
lymphocytic pleuritis with exudative pleural effusions.  In 
December 2006, the veteran underwent private PFTs which 
showed FEV-1 of 29% predicted (pre-Rx) and 33% predicted 
(post-Rx) and FEV-1/FVC of 89%.  In January 2007, a VA 
respiratory therapist instructed the veteran on the proper 
use of an inhaler and on the use of an aerochamber.  

The pertinent diagnostic code specifically states that a 100% 
rating for bronchial asthma will be awarded upon evidence of 
FEV-1 less than 40% predicted, FEV-1/FVC less than 40%, more 
than one attack per week with episodes of respiratory 
failure, or the need for daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, DC 6602 (2008).  Medical 
evidence of record clearly reflects a finding of FEV-1 of 29% 
predicted (pre-Rx) and 33% predicted (post-Rx) in December 
2006.  In light of this fact, as well as the medical findings 
of a worsening of the veteran's bronchial asthma during the 
applicable rating period, the Board finds that a total 
schedular rating for this disorder between July 15, 2005 and 
March 30, 2007 is warranted.  

	B.  TDIU From July 15, 2005 To March 30, 2007

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
In considering such a claim, a determination must be made as 
to whether the service-connected disability(ies) is(are) 
sufficient to produce unemployability-provided that the 
total rating is based on a disability or combination of 
disabilities for which the Schedule For Rating Disabilities 
provides an evaluation of less than 100%.  38 C.F.R. § 3.341 
(2008).  See also 38 C.F.R. § 4.16(a) (2008) (which 
stipulates that a total disability rating can be assigned 
based on individual unemployability if the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability-provided that the 
scheduler rating is less than total).  

As these regulations stipulate, the initial threshold to 
entitlement to a TDIU is a less than 100% schedular rating 
for the service-connected disability(ies).  As the Board has 
discussed in the previous portion of this decision, the 
service-connected bronchial asthma at issue herein was of 
such severity between July 15, 2005 and March 30, 2007 as to 
warrant a 100% rating for that time period.  Clearly, 
therefore, a TDIU may not also be granted for that same time 
period.  See VAOPGCPREC 6-99 (June 7, 1999).  

The veteran's claim for a TDIU from July 15, 2005 to 
March 30, 2007 must, therefore, be denied as legally 
insufficient.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which stipulates that, where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the basis of a lack of legal merit or a lack of entitlement 
under the law).  In this regard, the Board notes that a total 
schedular rating for a service-connected disability (such as 
the 100% evaluation awarded to the veteran's bronchial asthma 
from July 15, 2005 to March 30, 2007 in the present case) is 
a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.  


ORDER

A 100% schedular rating for bronchial asthma from July 15, 
2005 to March 30, 2007 is granted, subject to the law and 
regulations governing the award of monetary benefits.  

The claim for a TDIU from July 15, 2005 to March 30, 2007 is 
dismissed.  


REMAND

A complete and thorough review of the claims folder indicates 
that the RO has not furnished the veteran with a VCAA notice 
letter regarding his claim for service connection for 
residuals of transmetatarsal amputation of the toes of the 
right foot with osteomyelitis, on a direct basis and as 
secondary to the service-connected residuals of a right great 
toe fracture of the distal phalanx with traumatic arthritis 
of the right foot.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2008).  A remand of this issue is, therefore, 
necessary to accord the RO, through the AMC, an opportunity 
to furnish the veteran with such notification.  

Further, the Court of Appeals for Veterans Claims (Court) has 
held that, when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined, and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Throughout the current 
appeal, the veteran has contended that he was hospitalized 
for osteomyelitis of his right foot and for amputation of the 
toes of this extremity and that these problems were caused by 
the service-connected residuals of a right great toe fracture 
of the distal phalanx with traumatic arthritis of the right 
foot (and not his nonservice-connected diabetes mellitus).  
Clearly, therefore, the decision on the issue of entitlement 
to service connection for residuals of transmetatarsal 
amputation of the toes of the right foot with osteomyelitis 
could have a significant impact on the outcome of the 
veteran's claim for a temporary total rating, pursuant to 
38 C.F.R. § 4.29, due to hospitalization in excess of 
twenty-one days.  Consequently, the Board finds the veteran's 
temporary total rating claim to be inextricably intertwined 
with his service connection claim.  As such, adjudication of 
the temporary total rating issue will be held in abeyance 
pending further development.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The veteran should be provided a 
VCAA notice letter that:  

*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
claim for service connection for 
residuals of transmetatarsal 
amputation of the toes of the 
right foot with osteomyelitis, on 
a direct basis and as secondary to 
the service-connected residuals of 
a right great toe fracture of the 
distal phalanx with traumatic 
arthritis of the right foot; 
*	informs him of the information and 
evidence that VA will seek to 
provide; and 
*	informs him of the information and 
evidence that he is expected to 
provide.  
*	informs the Veteran of the 
criteria for the assignment of a 
disability rating and effective 
date.

2.  After according the veteran an 
appropriate period of time to respond, 
the issues of entitlement to service 
connection for residuals of 
transmetatarsal amputation of the toes 
of the right foot with osteomyelitis, 
on a direct basis and as secondary to 
the service-connected residuals of a 
right great toe fracture of the distal 
phalanx with traumatic arthritis of the 
right foot and entitlement to a 
temporary total rating, pursuant to 
38 C.F.R. § 4.29, due to 
hospitalization in excess of twenty-one 
days should be re-adjudicated.  

If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with 
an SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


